DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 03/07/2022.
Claim 21 has been added.
Claims 1-9 have been canceled (Examiner noted a typo in claim number – “8” should recite as “9”), and Claims 16-18 and 20 were previously canceled and remained canceled.
Claims 10-15, 19, and 21 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the objection of drawing (Fig. 4) have been fully considered and are persuasive according to the updated specification. The objection of drawing (Fig. 4) has been withdrawn. 
Applicant's arguments, see Pages 7-9, filed 03/07/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-15 and 19 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 6: “Applicant respectfully disagrees with the Examiner's contentions that there are "significantly more" elements than the processor of claim 46 in the example. The Office never says this is the case, nor does any portion of the Office analysis conclude that "the sorting gate with the sensor and transponder are used to determine animal data, the processor is used to analyze the data, and then all of that information is sent to the sorting gate by the processor via a control signal..." Stating the claim in this manner is materially no different than Applicant saying "a processor determines whether a vehicle is where it is supposed to be, the processor additionally communicates with a vehicle to determine if a vehicle compartment is available, by receiving a response from the vehicle computer as to whether the compartment is occupied, the processor then analyzes all of that information and decides whether or not to notify the occupant about the condition of the compartment for intended delivery."” Examiner respectfully disagrees because Examiner included “sorting gate with the sensor and radio frequency transponder are used to determine the animal data, the processor is used to analyze the data, and then all of that information is sent to the sorting gate by the processor via a control signal for sorting the animals and the control signal via the processor to permit the animal to pass through or deny it.” as the summary of the Claim 3 in Example 46 when explaining the difference between Claim 3 of Example 46 and the instant claims and why Claim 3 integrates the additional elements and the judicial exception together (or tie them together). Claim 3 is very different than in the instant application where the generic processor is merely programmed to perform a series of data processing steps (determinations). In the Example 46 Claim 3 analysis, it states “step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). The claim is eligible.” However, the instant application lacks this. 
Examiner respectfully disagrees Applicant’s arguments on Pages 6-7: “It is demonstrable that all the discussion above around the allegedly complex analysis going on in Example 46 is nothing more than an abstract idea, because the Office says that this is the case - "These observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a babysitter who is watching identical twin children looks at a temperature read-out of an oral thermometer and determines whether one child has a fever by mentally evaluating whether a measured temperature of 101 degrees Fahrenheit is higher than the child's target temperature of 98.6 degrees, and then verifies the identity of the child by checking the tag sewn into the child's shirt (e.g., to identify whether that this is the twin who is prone to ear infections) in order to determine whether the elevated temperature is aberrant for this child. Such mental evaluations fall within the "mental processes" grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I. 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes."” Examiner respectfully disagrees because the Office also says that “Step (d) specifies that the processor automatically operates the sorting gate to route the animals in the herd based on the behavior of the animals. As explained previously, the BRI of this limitation encompasses three embodiments: a first embodiment in which step (d) routes animals exhibiting aberrant behavioral patterns into a holding pen; a second embodiment in which step (d) permits animals that are exhibiting normal behavior to freely pass through the gate; and a third embodiment in which step (d) requires that both actions take place (some animals are routed to the holding pen, and other animals are permitted to freely pass through the gate). In all of these embodiments, step (d) does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis. Additionally, the first and third embodiments (which automatically separate animals exhibiting aberrant behavior from the herd by routing them into a holding pen) also avoid the need for the farmer to manually separate each animal exhibiting aberrant behavior from the herd, and thus permit the farmer to devote more time to the care and treatment (if needed) of the separated animals. Thus, under any of the three embodiments, step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). The claim is eligible.”.
Examiner respectfully disagrees Applicant’s arguments on Page 7: “Applicant would point out that the Examiner chief complaint is that the instant application is merely a generic processor "programmer to perform a series of determinations." That is literally what is happening in Example 46. There is a determination about the state of the animal, then there is a determination about which way a gate should be swung, based on the first determination. There is nothing beyond that in the example. The inclusion of a gate, a transponder, etc., are all generic farm equipment controlled in a manner that is absolutely no different than they would be controlled if a farmer was performing the whole process manually (i.e., they are all generic). Moreover, the Office expressly notes that a farmer could perform the whole process manually.” Examiner respectfully disagrees because of the Office’s statement related to step (d) described in the above paragraph.
Examiner respectfully disagrees Applicant’s arguments on Page 7: “The example claim is only eligible because (as the Examiner notes) the claim practically applies the exception by electing which way to swing the gate automatically. That is materially no different than the instant claims practically applying the exception by electing whether or not to notify the vehicle owner that the vehicle compartment designated for delivery of the package is currently occupied (claim 1), that the vehicle is not where it is supposed to be (claims 1 and 10), and/or activating a specified vehicle notification system to alert a driver when the driver is within a certain distance of the vehicle (claim 19). With regards to the last claim (19) specifically, this is not even about the "practical application" being data transmission (not that notifying the owner is any less of a practical application than swinging the gate under any actual rule). But in claim 19, the system is actually causing a physical interaction and outcome to occur, which is indistinguishable from operating a gate for the purposes of deciding whether or not "something has been done" with the judicial exception (i.e., that it has been used in a practical outcome).” Examiner respectfully disagrees because Examiner did not include that “the example claim is only eligible because the claim practically applies the exception by electing which way to swing the gate automatically”, and the instant claims are very distinct from the Example 46 as discussed above. 
Examiner respectfully disagrees Applicant’s arguments on Page 8: “All three independent claims recite functionality that, whether or not being characterizable as an abstract idea, also includes a practical application of that idea. There is no mention in the Office analysis of Example 46 that the gate or any other physical component makes a material difference to the outcome of the decision. It is simply the use of the two determinations (both of which a farmer could do, by the Office's own admission), to achieve a practical outcome. The present claims are no different. There are a series of determinations made, and then a practical outcome occurs on the basis of those determinations, just as in Example 46.” Examiner respectfully disagrees because the Office states that “step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). The claim is eligible.” However, the instant application lacks this.
Examiner respectfully disagrees Applicant’s arguments on Page 8: “The Examiner seems to attempt to escape the analysis with regards to claim 19 by attempting to integrate the triggering of the alert system into the abstract idea, and therefore attempting to not have to address it as though it were eligible for the practical application test. If that were the actual analysis, however, then claim 46 would fail as well, because the automatic movement of the gate is actually part of the abstract idea, it is the fact that the gate is moved automatically resulting in sorting of the cows that makes a difference, just like the fact that the driver-specified notification system being triggered results in provision of a delivery-person-discernable notification. In both cases a thing is done that results in a practical application of the alleged abstract idea, and that is the test. There is absolutely nothing in example 46, or the attendant analysis, that results in any more of a practical application than anything that is going on the instant claims.” Examiner respectfully disagrees because Examiner considered “activation of a vehicle notification system”, “a plurality of notification systems”, and “activation of the specified system” as additional elements that are recited at a high level generality and merely invoked as to tool to perform a delivery process. (See MPEP 2106.05(f)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, the step for “instructing activation of the specified system” is just transmitting the command.
Examiner respectfully disagrees Applicant’s arguments on Pages 8-9: “It is an absolute impossibility that the only reason that claim 46 was allowable was because the Office chose not to include element (d) in the recitation of what constituted an abstract idea - i.e., whether or not something is ineligible is not and cannot be based on what the Examiner ultimately decides to include in the abstract idea. Something either is eligible or it is not, and under the Office's own rules, if something includes a practical application that applies the abstract idea in a practical manner, then it is eligible. This truth cannot be escaped by simply concluding that the whole claim is an abstract idea and therefore contains nothing else to constitute a practical application, which would be an absurd outcome reliant completely on an Examiner's choice of what to group into the idea.” Examiner respectfully disagrees because Claim 3 of Example 46 is eligible not because of the Office chose not to include element (d) in the recitation of what constituted an abstract idea, and it is eligible because of the “step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). The claim is eligible.”
Applicant's arguments, see Page 9, filed 03/07/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of Claim 10 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 9: “The portions cited by the Examiner fail to teach a prespecified location, a determination that the vehicle is not at the prespecified location, and notifying the vehicle owner. The example cited by the Examiner, to the extent it is at all characterizable as a prespecified location, actually teaches that the vehicle is at a prespecified location - i.e., wherever the vehicle says it is. It just happens to be that sometimes the prespecified location may be vague (e.g., a garage) and then the driver has to contact the vehicle when the driver is on site. The owner is never notified. There is no instance of the vehicle not being located where it says it is. The Examiner's example (the vehicle says it is in space 15 and then it is not in space 15) is not even in the specification. Presumably, under the teachings of the specification, the vehicle would tell the driver where it was now located, e.g., space 17. If the vehicle identified as being located at "a garage," and the driver had to request an alert, then the vehicle is exactly where it said it was and the requirement that the vehicle not be where it was supposed to be would not apply.” Examiner respectfully disagrees because Examiner used space number such as “15” to use as an example when explaining the “prespecified location” can be a specific parking lot in the garage. In addition, the delivery agent would send an indicator request to the control device because the vehicle was not at the prespecified location (e.g., parking spot 15). As of notifying owner, in the prior art, the notification is a blinker for everyone to see, which would certainly include the vehicle owner if he or she is in the vicinity. The lack of seeing the flashing lights is also notification to the owner that the vehicle is not at the prespecified location. 
Applicant's arguments, see Pages 10-11, filed 03/07/2022, with respect to the 35 U.S.C. 103 rejection of Claim 19 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 11: “The Examiner fails to show any notification to an owner requesting activation of a vehicle notification system, as well as any response from the owner that indicates which notification system should be activated. The Examiner presents a first reference that automatically engages certain notification systems via a direct request to the vehicle, the owner is not involved. The second reference is a request to the owner to allow access to a property, which may include designating an area for a service to be performed. Application of the second reference to the first, at best, would result in the owner allowing the driver access to a designated portion of the vehicle. At no point is there anything that would suggest an owner response that designates which notification systems should be engaged, or any reason in either reference for this to occur. There is no combination of the teachings of these references that would logically result in at least a response from an owner specifying which notification systems to activate, as there is nothing in either reference suggesting that activating anything other than the specified systems of Oz would be inappropriate.” Examiner respectfully disagrees because Examiner considered flashing lights, horns, and sending an Unlock command to unlock the vehicle as activation of a vehicle notification system. Examiner cited Lyman for teaching sending a confirmation request to an owner for approval and receiving a response from the owner approving which notification systems to activate (see Paragraph [0072] of Lyman and Pages 40-41 of Non-Final Rejection mailed on 12/06/2021). Lyman also teaches the owner selection of which notification systems to activate (i.e. user’s input of the virtual boundary of a designated area where the service may be performed) in Paragraph [0072]. In addition, Lyman teaches that “the designated area within premises may be unarmed when the service personnel arrives at the premises and a remaining area within the premises is armed.” in Paragraph [0073] which indicates the owner selection of which notification systems to activate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 10-15, 19, and 21 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” and “a machine” (method and system for facilitating a vehicle as a delivery site) categories.
Regarding Claims 10-15, 19, and 21, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 10 recites the following limitations:
A method comprising: 
determining that an order is ready for delivery to a vehicle;
contacting the vehicle to determine whether a vehicle location corresponds to a prespecified location for delivery to the vehicle; and 
notifying a vehicle owner responsive to the vehicle not being located at the prespecified location.
Step 2A, Prong 1: The limitations for Claim 10 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions such as sales activities. Claim 10 does not recite any additional element, and nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea. 
Step 2A, Prong 2: This claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 11 recites contacting the vehicle to determine whether a vehicle compartment, prespecified for use to complete the delivery, is currently occupied, based on data received from the vehicle; and notifying the owner responsive to the compartment being occupied. Claim 11 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites pushing notifications corresponding to the vehicle location or compartment to ... Claim 12 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. Claim 12 recites one additional element – “to a vehicle computer”. This additional element is recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, the claim is not patent eligible.
Claim 13 recites receiving a new compartment specification responsive to the notification relating to the compartment being occupied and changing a delivery instruction to match the new compartment specification. Claim 13 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The method of claim 10, further comprising: 
receiving a new location specification responsive to the notification relating to the vehicle not being at the location; 
determining whether the new location is within a delivery area previously defined for the order; and 
changing a delivery instruction to match the new location specification, responsive to the new location being within the delivery area.
Claim 14 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 15 recites the following limitations:
The method of claim 10, further comprising: 
determining whether a time window, pre-associated with the prespecified location has been reached; and 
delaying the notifying until the time window has been reached, responsive to the time window not yet having been reached.
Claim 15 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 19 recites the following limitations:
A method comprising: 4Serial No. 16/369,941Atty. Dkt. No. 84100872 Reply to Final Office Action of August 6, 2021 
determining that a delivery driver vehicle location is within a predefined distance of a delivery location corresponding to a current vehicle location of a vehicle specified as a recipient vehicle to which a package is to be delivered; 
responsive to the delivery driver vehicle location being within the predefined distance, sending a confirmation request to a predefined owner of the recipient vehicle, requesting approval for …; 
receiving a response to the confirmation request from the owner, approving notification system activation and including specification of which of … should be activated; and 
instructing ...
Step 2A, Prong 1: The limitations for Claim 19 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions such as sales activities. Therefore, other than reciting a generic computerized system nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 19 recites additional elements – “activation of a vehicle notification system”, “a plurality of notification systems”, and “activation of the specified system”. The claim as a whole merely describes how to generally “apply” the concept of determining, sending, receiving, and instructing activation. The claimed computer components are recited a high level of generality and merely invoked as a tool to perform a delivery process. (See MPEP 2106.05(f)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 21 recites the following limitations:
A system comprising: ... configured to: 4Serial No. 16/369,941Atty. Dkt. No. 84100872 Reply to Office Action of December 6, 2021 
determine that a delivery driver vehicle location is within a predefined distance of a delivery location corresponding to a current vehicle location of a vehicle specified as a recipient vehicle to which a package is to be delivered; 
responsive to the delivery driver vehicle location being within the predefined distance, sending a confirmation request to a predefined owner of the recipient vehicle, requesting approval for ...; 
receive a response to the confirmation request from the owner, approving notification system activation and including specification of which of ... should be activated; and 
instruct ...
Step 2A, Prong 1: The limitations for Claim 21 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions such as sales activities. Therefore, other than reciting a generic computerized system nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 21 recites additional elements – “a vehicle processor”, “activation of a vehicle notification system”, “a plurality of notification systems”, and “activation of the specified system”. The claim as a whole merely describes how to generally “apply” the concept of determining, sending, receiving, and instructing activation. The claimed computer components are recited a high level of generality and merely invoked as a tool to perform a delivery process. (See MPEP 2106.05(f)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stark et al. (US PG Pub. No. 2017/0017920 A1; hereinafter "Stark").
Regarding Claim 10, Stark teaches a method comprising: determining that an order is ready for delivery to a vehicle; contacting the vehicle to determine whether a vehicle location corresponds to a prespecified location for delivery to the vehicle (See “It is possible for the motor vehicle to comprise a position detection device, whereby the position data of the motor vehicle is detected constantly or upon fulfillment of a predetermined transmittal condition by the position detection device and transmitted to the central device, ... after which the central device determines, when a shipment is present for delivery, the probable whereabouts of the motor vehicle at the delivery time and provides this to the delivery agent… As the position data in this case the exact positions of the motor vehicle can be stored, but it is also possible to determine only a street, a parking place, a parking structure or the like as the position data.” in Paragraph [0030]); and notifying a vehicle owner responsive to the vehicle not being located at the prespecified location (See “When the motor vehicle is located on large parking surfaces, where in particular the reception of satellite navigation signals is disrupted, such as underground garages, the delivery may be very time-consuming, even when the delivery agent 9 knows the identifier of the motor vehicle and/or its color and type, since he first has to search for the motor vehicle. In such situations, the delivery agent 9 sends a request, via a communication device in step S12, to transmit an indicator request to the control device 5. Upon receiving such an indicator request via the communication device 4 of the motor vehicle 1, 2, the control device 5 controls a delivery indicator device 12, namely a blinker of the motor vehicle, to give an indication to the delivery agent.” in Paragraph [0066] wherein the “prespecified location” is considered to be a specific parking spot (e.g., 15) in the garage, and the delivery agent would send an indicator request to the control device because the vehicle was not at the intended location (e.g., parking spot 15). As of notifying owner, in the prior art, the notification is a blinker for everyone to see, which would certainly include the vehicle owner if he or she is in the vicinity. The lack of seeing the flashing lights is also notification to the owner that the vehicle is not at the prespecified location.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki et al. (US PG Pub. No. 2019/0283536 A1; hereinafter "Suzuki").
Regarding Claim 11, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Suzuki teaches contacting the vehicle to determine whether a vehicle compartment, prespecified for use to complete the delivery, is currently occupied, based on data received from the vehicle (See “Note that as for the loading situation of the carriage in the vehicle room of the vehicle 100, a method that uses load sensors provided in a front right seat 113a, a front left seat 113b, a rear seat 115, the carriage room CR and the like may be adopted, besides the method that uses the captured image of the camera. In this case, the loading situation of the carriage in the vehicle room can be estimated by recognizing whether or not the article is loaded, the size of the article (calculated from a contacting surface area), a weight of the article and the like, based on detected loads by the load sensors.” in Paragraph [0059]); and notifying the owner responsive to the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the store terminal 211 and the user terminal 90, when the article accommodation determining section 14 determines that it is impossible to accommodate the purchased article 212 in the vehicle 100.” in Paragraph [0064] “Further, the article accommodation determining section 14 determines that accommodation of the article 212 is impossible when seat arrangement in which a seat equipped with a child seat is folded is necessary, or when the user of the vehicle makes setting to prohibit seat arrangement, even when it is possible to accommodate the article 212 by seat arrangement” in Paragraph [0063], and see also Paragraph [0109] – “The vehicle room information transmitting section 167 recognizes the number of passengers on board the vehicle 100 when the vehicle reaches the theme park 200 by detecting a use situation of the respective seats by the seatbelt sensors 114a, 114b, 116a, 116b and 116c, or by recognizing the passengers from the image of the inside of the passenger room captured by the passenger room camera 117. Further, the vehicle room information transmitting section 167 acquires the image of the inside of the passenger room captured by the passenger room camera 117, and an image of an inside of the carriage room CR which is captured by the carriage room camera 119. Subsequently, the vehicle room information transmitting section 167 transmits the vehicle room information including the number of passengers in the vehicle 100 and the images of the passenger room PR and the carriage room CR to the delivery system 1 via the TCU 127b. The article accommodation determining section 14 of the delivery system 1 recognizes a vacant space for the article to the carriage room CR and the passenger room PR based on the vehicle room information received from the vehicle 100, and determines whether or not it is possible to accommodate the article to the vehicle 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include contacting the vehicle to determine whether the compartment is occupied and notifying the owner if the compartment is being occupied or impossible to put the package, as taught by Suzuki, in order to make the delivery process more efficiently. For example, contacting the vehicle to determine whether the compartment is being occupied will prevent unsuccessful delivery and notifying the owner if the compartment is being occupied or impossible to put the package will give advance notice to customers not to expect that their packages have been delivered.
Regarding Claim 12, Stark in view of Suzuki teaches all limitations of Claims 10 and 11 as described above. Stark also teaches pushing notifications corresponding to the vehicle location or compartment to a vehicle computer (See “… upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver... The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle... As the sign to the driver, it is possible to use for example an indication on a display. For example, the message can be indicated: “Delivery expected in five minutes. Please wait”.” in Paragraph [0039]).
Regarding Claim 13, Stark in view of Suzuki teaches all limitations of Claims 10 and 11 as described above. Stark also teaches receiving a new compartment specification responsive to the notification relating to the compartment being occupied (See “…the method according to the invention can provide for the dropping off of the shipment in another motor vehicle, whose vehicle identifier is stored in particular in the profile on the central device. For this, it can be provided that a vehicle user of the corresponding motor vehicle must consent to such a drop-off, which is possible for example by making an entry in a profile associated with the other motor vehicle on the central device or by a request through any given means of communication, such as SMS or email.” in Paragraph [0024] wherein “another motor vehicle” is considered as “a new vehicle compartment”). 
Stark does not explicitly teach; however, Suzuki teaches changing a delivery instruction to match the new compartment specification (See “The delivery condition setting section 18 decides conditions… for delivering articles to respective vehicles based on delivery request information of the respective vehicles recorded in the user delivery information 33. The delivery request transmitting section 19 transmits the delivery request information for requesting delivery to the delivery company system 300 in accordance with the delivery conditions decided by the delivery condition setting section 18. The delivery company system 300 which receives the delivery request information transfers the delivery request information to the delivery center 310, whereby a delivery instruction is transmitted to the delivery person Pd from the delivery company system 300 and delivery is performed.” in Paragraph [0066] wherein the user delivery information 33 includes "33i" which is considered as “the new compartment specification” (see Fig. 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include changing a delivery instruction to match the new compartment specification, as taught by Suzuki, in order to improve customer satisfaction.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki and Faaborg et al. (US Patent No. 9024747 B1; hereinafter "Faaborg").
Regarding Claim 15, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Suzuki teaches determining whether a time window, pre-associated with the prespecified location has been reached (See “When it is determined that the present time is outside the delivery acceptance time in step S103, and when it is determined that the delivery impossible notice Deng is received in step S105, the store terminal 211 advances the process to step S 106.” In Paragraph [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include determining whether a time window has been reached, as taught by Suzuki, in order to prevent violation of the contract and negative consequences that may have occurred.
Stark in view of Suzuki does not explicitly teach; however, Faaborg teaches delaying the notifying until the time window has been reached, responsive to the time window not yet having been reached (See “For instance, after receiving notification data at a particular time, the computing device may determine a threshold amount of time (e.g., one minute, five minutes, one hour, etc.) to delay the output of an alert of the notification data. Then, the computing device may output the deferred alert based on the notification data, only in response to determining that the threshold amount of time has elapsed since the particular time that the notification data is received. In other words, the computing device may initiate a deferred output of alert based notification data until a particular notification delivery “time window” (e.g., a threshold amount of time after the receipt of the notification data).” in Column 2, Line 45-56).
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use delay notification step of Faaborg to improve the delivery process of Stark in view of Suzuki.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Gillen et al. (US PG Pub. No. 2014/0180959 A1; hereinafter "Gillen").
Regarding Claim 14, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Gillen teaches receiving a new location specification responsive to the notification relating to the vehicle not being at the location (See “In various embodiments, once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550, the carrier will schedule the final delivery of the items via the Mobile Delivery service.” in Paragraph [0074]); determining whether the new location is within a delivery area previously defined for the order (See “In further embodiments, the alternative delivery location may be a dynamic location based on the mobile device 101 GPS or social network account. For this embodiment, the customer may provide a base location (e.g., original address, current GPS location, retail store, landmark, intersection) and agree to remain within a predetermined distance from that location (e.g., 1 mile). For example, the customer may be shopping at nearby retail stores and request that the item is delivered to her dynamic location. The carrier service provider would then use the GPS location of the customer's mobile device 101, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the customer and make the delivery of the item.” in Paragraph [0073]); and changing a delivery instruction to match the new location specification, responsive to the new location being within the delivery area (See “In various embodiments, the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location. The carrier service provider could then use navigation techniques, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the dynamic location of the customer.” In Paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include receiving a new location specification, determining the new location is within a previously specified delivery location, and changing a delivery instruction to match the new location, as taught by Gillen, in order to prevent multiple trips to complete the delivery and to accommodate customers delivery location changes (See Paragraphs
[0002] & [0003] of Gillen).
Claims 19 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US PG Pub. No. 2018/0240067 A1; hereinafter "Oz") in view of Lyman et al. (US PG Pub. No. 2018/0158265 A1; hereinafter "Lyman").
Regarding Claim 19, Oz teaches a method comprising: Reply to Final Office Action of August 6, 2021 determining that a delivery driver vehicle location is within a predefined distance of a delivery location corresponding to a current vehicle location of a vehicle specified as a recipient vehicle to which a package is to be delivered (See “While tracking the package delivery vehicle driving toward the delivery location, an application, downloadable from the cloud based system for a package-exchange-service, in the delivery vehicle can notify the cloud-based package-exchange-service of the delivery vehicle's location. The cloud-based package-exchange-service anticipates the delivery of a package to the car and can wake up the vehicle's system by issuing a command. When the package delivery vehicle approaches near the car (like 100 meters), the cloud-based package-exchange-service automatically alerts the vehicle and the vehicle starts flashing lights and beeps a few times.” in Paragraph [0123]).
Although Oz teaches activation of a vehicle notification system when the delivery vehicle location is within the predefined distance (See “When the package delivery vehicle approaches near the car (like 100 meters), the cloud-based package-exchange-service automatically alerts the vehicle and the vehicle starts flashing lights and beeps a few times.” in Paragraph [0123]) and instructing activation of the specified system (See “To unlock the car once package delivery vehicle reaches the car, the application used by the delivery person uses the Box2Go app to send an Unlock command. The cloud-based package-exchange-service intercepts this command and issues an Unlock command to either of: 1) the dongle module of the target vehicle, 2) the telematics module of the target vehicle, or 3) a client device of the delivery person/vehicle. As an example, the telematics system site triggers an unlock request in the car's telematics module by sending this Unlock command to electromechanically unlock a trunk or door of the vehicle.” in Paragraph [0124]), Oz does not explicitly teach requesting approval for activation of a vehicle notification system. However, Lyman teaches responsive to the delivery driver vehicle location being within the predefined distance, sending a confirmation request to a predefined owner of the recipient vehicle, requesting approval … (See “Accordingly, monitoring module 205 may receive information indicating that the delivery vehicle is at and/or within a predefined distance of the premises.” in Paragraph [0068] and “In some embodiments, before granting the delivery person access to a secure delivery area, the detection module 215 may request the delivery company verify the location of the delivery person. For example, secure delivery module 140-a may query a server of the delivery company (e.g., server 110) to determine the current location of the delivery vehicle associated with the expected delivery. Additionally, or alternatively, before granting the delivery person access to a secure delivery area, the detection module 215 may request that the occupant approve granting the delivery person access to the secure delivery location.” in Paragraph [0072] wherein the “occupant” is considered to be the “predefined owner of the recipient vehicle”); receiving a response to the confirmation request from the owner, approving notification system activation and including specification of which of a plurality of notification systems should be activated (See “Additionally, or alternatively, before granting the delivery person access to a secure delivery area, the detection module 215 may request that the occupant approve granting the delivery person access to the secure delivery location. For example, the occupant may receive a real-time notification regarding the arrival of the delivery person to the premises. Thus, the occupant may receive a live audio and/or photo and/or video image feed of the delivery in progress. In some cases, the occupant may be enabled to communicate with the delivery person in real-time (e.g., between the occupant's mobile computing device and an intercom at the premises over a data network)… In some cases, the user may identify the virtual boundary of a designated area where the service may be performed.” in Paragraph [0072] and see also Paragraph [0073] – “In some examples, the designated area within the premises may be unarmed when the service personnel arrives at the premises and a remaining area within the premises is armed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Oz to include sending a confirmation request to the vehicle owner and requesting approval for activation of a vehicle notification system, as taught by Lyman, in order to obtain a permission from the vehicle owner to get access to the vehicle for the purposes of security.
Claim 21 is a system claim corresponding to method Claim 19. All of the limitations in Claim 21 are found reciting the same scopes of the respective limitations in Claim 19. Accordingly, Claim 21 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 19, respectively set forth above. Additionally, Oz teaches a system comprising: a vehicle processor configured to (See “FIG. 1 illustrates a block diagram of an example computing system that may be used in an embodiment of ..., in-vehicle electronic modules, ... discussed herein. The computing system environment 800 is only one example of a suitable computing environment, such as ... in-vehicle electronic module, etc., ...” in Paragraph [0132] and “With reference to FIG. 1, components of the computing system 810 may include, but are not limited to, a processing unit 820 having one or more processing cores, ...” in Paragraph [0133]).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628        

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                        6/7/2022